EXHIBIT 10.12
 
AMENDMENT NO. 1
to
CREDIT AGREEMENT (FIVE-YEAR FACILITY)
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (FIVE-YEAR FACILITY) (this
“Amendment”), dated as of September 20, 2007, is entered into by and among
Caterpillar Inc. (“Caterpillar”), Caterpillar Financial Services Corporation
(“CFSC”), Caterpillar Finance Corporation (“CFC”) and Caterpillar International
Finance p.l.c. (“CIF”, and together with Caterpillar, CFSC and CFC, the
“Borrowers”), the Banks, Japan Local Currency Banks and Local Currency Banks
party hereto (collectively, the “Banks”), The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as Japan Local Currency Agent (the “Japan Local Currency Agent”) and as
Japan Local Currency Bank (the “Japan Local Currency Bank”) under the Credit
Agreement (as defined below), Citibank International plc, as the Local Currency
Agent under the Credit Agreement (as defined below) (the “Local Currency
Agent”), and Citibank, N.A., as Agent (the “Administrative Agent” and together
with the Japan Local Currency Agent and the Local Currency Agent, the “Agents”)
under the Credit Agreement.  Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement.
 
PRELIMINARY STATEMENTS

 
The Borrowers, the Banks and the Agents are parties to the Credit Agreement
(Five-Year Facility), dated as of September 21, 2006 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Borrowers have requested that the Banks and the Agents
amend the Credit Agreement as hereinafter set forth, and the Banks and the
Agents have agreed to amend the Credit Agreement pursuant to the terms of this
Amendment.
 
SECTION 1.  Amendments to the Credit Agreement.  Effective as of the date
hereof, subject to the satisfaction of the condition precedent set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:
 
    1.1  The Credit Agreement is amended to delete each reference therein to
“BOTM” and to substitute “BTMU” in each case therefor.
 
    1.2  Section 1.01 is amended by deleting the definition of “2005 Five-Year
Credit Agreement” in its entirety.
 
    1.3  The definition of “Eurocurrency Base Rate” set forth in Section 1.01 is
amended and restated in its entirety as follows:
 
    “Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Advance
for the relevant Interest Period:
 
        (a)    for any Eurocurrency Rate Advance in any Agreed Currency other
than euro:  the applicable British Bankers’ Association Interest Settlement Rate
for deposits in the Agreed Currency appearing on Reuters Screen LIBOR01 (or
other applicable Screen for such Agreed Currency) as of 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period (or on the
first day of such Interest Period, in the case of a Same Day Local Currency
Advance or any Local Currency Advance made in Pounds Sterling), and having a
maturity equal to such Interest Period; provided, that (i) if Reuters Screen
LIBOR01 is not available to the Agent for any reason, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
the Agreed Currency as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period (or on the first day of such Interest
Period, in the case of a Same Day Local Currency Advance or any Local Currency
Advance made in Pounds Sterling), and having a maturity equal to such Interest
Period, and (ii) if no such British Bankers’ Association Interest Settlement
Rate is available to the Agent, the applicable Eurocurrency Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent as
the arithmetic average (rounded upward, if necessary, to an integral multiple of
1/16 of 1%) of the rates per annum reported to the Agent by each Reference Bank
as the rate at which such Reference Bank offers to place deposits in the Agreed
Currency with leading banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period (or on the first day of such Interest Period, in the case of a
Same Day Local Currency Advance or any Local Currency Advance made in Pounds
Sterling), in the approximate amount of such Reference Bank’s relevant
Eurocurrency Rate Advance and having a maturity equal to such Interest
Period.  If either Reference Bank fails to provide such quotation to the Agent,
then the Agent shall determine the Eurocurrency Base Rate on the basis of the
quotations from the remaining Reference Bank.
 
        (b)    for any Eurocurrency Rate Advance in euro: the interest rate per
annum equal to the rate determined by the Agent or the Local Currency Agent, as
applicable, to be the rate at which deposits in euro appear on Reuters Screen
EURIBOR RATES/EURIBOR RATES ACT/360 as of 11:00 a.m. (Brussels time), on the
date that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period (or on the first day of such Interest Period, in the case of a
Same Day Local Currency Advance); provided, that if such rate does not appear on
Reuters Screen EURIBOR RATES/EURIBOR RATES ACT/360, then an interest rate per
annum equal to the arithmetic average (rounded upwards to the nearest .01%)
determined by the Agent or the Local Currency Agent, as applicable, of the rates
per annum reported to the Agent or the Local Currency Agent by each Reference
Bank as the rate at which deposits in euro are offered by such Reference Bank at
approximately 11:00 a.m. (Brussels time), on the day that is two (2) TARGET
Settlement Days preceding the first day of such Interest Period (or on the first
day of such Interest Period, in the case of a Same Day Local Currency Advance)
to other leading banks in the euro-zone interbank market.  For purposes of this
Agreement, “TARGET Settlement Day” means any Business Day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open.
 
    Any Eurocurrency Base Rate determined on the basis of the rate displayed on
a Reuters Screen in accordance with the foregoing provisions of this
subparagraph shall be subject to corrections, if any, made in such rate and
displayed by the Reuters Service within one hour of the time when such rate is
first displayed by such service.
 
    1.4  Section 1.01 is amended by adding the following definition thereto in
alphabetical order:
 
    “2007 Five-Year Credit Agreement” means that certain Credit Agreement
(Five-Year Facility), dated as of September 20, 2007, among Caterpillar, CFSC
and CFC, as Borrowers thereunder, certain financial institutions party thereto,
BTMU, as Japan Local Currency Agent thereunder, and Citibank, as agent for such
financial institutions, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
    1.5  The definition of “364-Day Credit Agreement” set forth in Section 1.01
is amended and restated in its entirety as follows:
 
    “364-Day Credit Agreement” means that certain Credit Agreement (364-Day
Facility) dated as of September 20, 2007, among Caterpillar, CFSC, CFC, certain
financial institutions party thereto, BTMU, as the Japan Local Currency Agent
thereunder, and Citibank, as agent for such financial institutions, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
    1.6  The definition of “TIBO Rate” set forth in Section 1.01 is amended to
delete each reference therein to “Telerate Page 23070” and to substitute
“Reuters Screen 17097” in each case therefor.
    
    1.7  The last sentence of Section 2.02(b) is amended and restated in its
entirety as follows:
 
    A certificate describing in reasonable detail the amount of such losses,
costs and expenses, submitted to such Borrower and the Agent by such Bank, shall
create a rebuttable presumption of such losses, costs or expenses.
 
    1.8  The third sentence of Section 2.05(b) is amended to insert the
parenthetical “(such acceptance not to be unreasonably withheld)” immediately
after the phrase “acceptable to the Agent” appearing therein.
 
    1.9  The first sentence of Section 2.05(c) is amended to delete the
reference in clause (i) of the proviso thereof to “consent” and to substitute
“acceptance” therefor.
 
    1.10  The first sentence of Section 2.09(b) is amended to insert the
parenthetical “(without premium or penalty other than any payment required
pursuant to Section 8.04(b))” immediately after the phrase “shall on such date
prepay” appearing therein.
 
    1.11  The first sentence of Section 2.10(a) is amended to delete the phrase
“upon demand by such Bank” appearing therein and to substitute “upon written
demand by such Bank” therefor.
 
    1.12  The second sentence of Section 2.10(a) is amended and restated in its
entirety as follows:
 
    A certificate describing in reasonable detail the amount of such increased
cost, submitted to the Borrowers and the Agent by such Bank, shall create a
rebuttable presumption of such increased cost.
 
    1.13  The first sentence of Section 2.10(b) is amended to delete the phrase
“upon demand by such Bank” appearing therein and to substitute “upon written
demand by such Bank” therefor.
 
    1.14  Section 5.01(c) is amended to insert the word “reasonable” immediately
prior to the reference to “judgment” appearing in the proviso thereof.
 
    1.15  Section 5.01(f)(vi) is amended to delete the reference therein to
“after the request” and to substitute “after the written request” therefor.
 
    1.16  Section 5.01(f)(x) is amended to insert the phrase “in writing with an
indication of the reason for such request” immediately prior to the end thereof.
 
    1.17  Section 5.01(f) is further amended to insert the following paragraph
at the end thereof:
 
    Financial statements and other documents required to be furnished pursuant
to Section 5.01(f)(i) or (ii) (to the extent any such financial statements or
other documents are included in reports or other materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been furnished on the date on which (i)
the applicable Borrower posts such financial statements or other documents, or
provides a link thereto, on such Borrower’s website on the Internet, or (ii)
such financial statements or other documents are posted on behalf of the
applicable Borrower on an Internet or intranet website, if any, to which each
Bank and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent or the Securities and Exchange Commission’s
website located at http://www.sec.gov/edgar/searchedgar/webusers.htm); provided
that the applicable Borrower shall notify the Agent of the posting of any such
financial statements and other documents and provide to the Agent electronic
versions thereof.
 
    1.18  Section 5.04(a)(i) is amended to delete the following parenthetical
appearing therein:  “(except as provided in subsection (ii) below)”.
 
    1.19  Section 6.01(c) is amended and restated in its entirety as follows:
 
        (c)    Such Borrower shall fail to perform or observe (i) any covenant
or agreement made by it contained in subsection (a) or (f)(iv) of Section 5.01
or in Section 5.02 or (ii) any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement shall remain unremedied for 30
days after written notice thereof shall have been received by such Borrower;
provided, that should CFSC or any of its Subsidiaries fail to observe any such
term, covenant or agreement referred to in subsections (i) or (ii) above, such
failure shall not be attributable to Caterpillar; or
 
    1.20  Section 6.01(d)(i) is amended to delete the reference therein to “2005
Five-Year Credit Agreement” and to substitute “2007 Five-Year Credit Agreement”
therefor.
 
    1.21  Section 6.01(d)(ii) is amended to delete the reference therein to
“2005 Five-Year Credit Agreement” and to substitute “2007 Five-Year Credit
Agreement” therefor.
 
    1.22  Section 6.01(d)(iv) is amended to delete the reference therein to
“2005 Five-Year Credit Agreement” and to substitute “2007 Five-Year Credit
Agreement” therefor.
 
    1.23  Section 6.01(e) is amended and restated in its entirety as follows:
 
        (e)    Such Borrower or any of its Subsidiaries (other than CFSC and its
Subsidiaries in the case of Caterpillar) shall generally not pay its debts as
such debts become due, or an officer or other authorized representative of such
Borrower or Subsidiary shall admit in writing such Borrower’s or Subsidiary’s
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by such Borrower or
any of its Subsidiaries (other than CFSC and its Subsidiaries in the case of
Caterpillar) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or any such
proceeding shall be instituted against such Borrower or any of its Subsidiaries
(other than CFSC and its Subsidiaries in the case of Caterpillar) and either an
order for relief against such Borrower or Subsidiary is entered in such
proceeding or such proceeding is not dismissed within forty-five (45) days; or
such Borrower or any of its Subsidiaries (other than CFSC and its Subsidiaries
in the case of Caterpillar) shall take any corporate action to authorize any of
the actions set forth above in this subsection (e); or
 
    1.24  The last sentence of Section 8.02(d) is amended and restated in its
entirety as follows:
 
    IN NO EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS, ANY BANK OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY RESULTED FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
 
    1.25  The first sentence of Section 8.04(a) is amended to delete the phrase
“Caterpillar agrees to pay on demand all costs and expenses” appearing therein
and to substitute “Caterpillar agrees to pay on written demand all reasonable
costs and expenses” therefor.
 
    1.26  The first sentence of Section 8.04(b) is amended to delete the phrase
“any amounts as such Bank shall determine” and to substitute “any amounts as
such Bank shall reasonably determine” therefor.
 
    1.27  The third sentence of Section 8.04(b) is amended and restated in its
entirety as follows:
 
            A certificate describing in reasonable detail the amount of such
losses, costs and expenses, and specifying therein the Type of loan in reference
to which such Bank shall have made its calculations thereof (the “Reference
Investment”), submitted to such Borrower and the Agent by such Bank, shall
create a rebuttable presumption of the rate applicable to the Reference
Investment identified therein
 
    1.28  Clause (y) of the last sentence of Section 8.04(c) is amended and
restated in its entirety as follows:  “(y) that result from the violation by
such indemnified Person of any law, regulation, ordinance, or judicial or
governmental agency order”.
 
    1.29  Section 8.07(a)(ii) is amended to insert the word “written”
immediately prior to the first occurrence of the word “consent” appearing
therein.
 
    1.30  Article VIII is further amended to insert the following new Section
8.15 at the end thereof:
 
            SECTION 8.15.  Confidentiality.  Each of the Agent, the Japan Local
Currency Agent, the Local Currency Agent, each Bank, each Japan Local Currency
Bank and each Local Currency Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its affiliates and to its and its affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under the Japan Local Currency Addendum, under the Local Currency
Addendum or under any other document related to or executed in connection
herewith or therewith or any action or proceeding relating to this Agreement,
the Japan Local Currency Addendum, the Local Currency Addendum or any other
document related to or executed in connection herewith or therewith or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrowers and their respective obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, the Japan Local Currency Agent, the Local Currency Agent, any Bank,
any Japan Local Currency Bank or any Local Currency Bank or any of their
respective affiliates on a nonconfidential basis from a source other than the
Borrowers.
 
            For purposes of this Section, “Information” means all information
received from the Borrowers or any of their respective Subsidiaries relating to
the Borrowers or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent, the
Japan Local Currency Agent, the Local Currency Bank, any Bank, any Japan Local
Currency Bank and any Local Currency Bank on a nonconfidential basis prior to
disclosure by the Borrowers or any of their respective Subsidiaries, provided
that, in the case of information received from the Borrowers or any of their
respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
        SECTION 2. Reaffirmation of CFSC Guaranty.  CFSC hereby reaffirms all of
its obligations under Article IX of the Credit Agreement and acknowledges and
agrees that such obligations remain in full force and effect and are hereby
ratified, reaffirmed and confirmed.
 
        SECTION 3. Condition Precedent.  This Amendment shall become effective
and be deemed effective as of the date hereof (or if such items are not received
until a later date, on such later date) upon the Administrative Agent’s receipt
of duly executed originals of this Amendment from each Borrower, the Agents and
the Banks.
 
        SECTION 4. Covenants, Representations and Warranties of the Borrowers.
 
            4.1 Upon the effectiveness of this Amendment, each Borrower hereby
reaffirms all covenants, representations and warranties made by it in the Credit
Agreement, as amended hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.
 
            4.2 Each Borrower hereby represents and warrants that (a) this
Amendment constitutes a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditor’s
rights generally and by the effect of general principles of equity and (b) upon
the effectiveness of this Amendment, no Event of Default shall exist with
respect to such Borrower and no event shall exist which, with the giving of
notice, the lapse of time or both, would constitute an Event of Default with
respect to such Borrower.
 
    SECTION 5. Reference to and Effect on the Credit Agreement.
 
            5.1 Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby, and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended
hereby.
 
            5.2 Except as specifically amended above, the Credit Agreement, the
Notes and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
 
            5.3 The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party under
the Credit Agreement, the Notes or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
 
        SECTION 6. Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.
 
        SECTION 7. Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
 
        SECTION 8. Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 

       
CATERPILLAR INC.
               
By:
/s/ Kevin E. Colgan
       
Name:
Kevin E. Colgan
       
Title:
Treasurer
           

 

       
CATERPILLAR FINANCIAL SERVICES CORPORATION
               
By:
/s/ David A. Kacynski
       
Name:
David A. Kacynski
       
Title:
Treasurer
           

 

       
CATERPILLAR INTERNATIONAL FINANCE p.l.c.
               
By:
/s/ James A. Duensing
       
Name:
James A. Duensing
       
Title:
Appointee
           

 

       
CATERPILLAR FINANCE CORPORATION
               
By:
/s/ James A. Duensing
       
Name:
James A. Duensing
       
Title:
Director
           

 

       
CITIBANK, N.A., as Administrative Agent
               
By:
/s/ Kevin Ege
       
Name:
Kevin Ege
       
Title:
Vice President
           

 

       
CITIBANK INTERNATIONAL plc, as Local Currency Agent
               
By:
/s/ Paul Gibbs
       
Name:
Paul Gibbs
       
Title:
Director
           

 

       
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Japan Local Currency Agent
               
By:
/s/ Muneya Taniguchi
       
Name:
Muneya Taniguchi
       
Title:
Chief Manager
           

 

       
CITIBANK, N.A., as a Bank and as a Local Currency Bank
               
By:
/s/ Kevin Ege
       
Name:
Kevin Ege
       
Title:
Vice President
           

 

       
JPMORGAN CHASE BANK, N.A., as a Bank and as a Local Currency Bank
               
By:
/s/ Randolph Cates
       
Name:
Randolph Cates
       
Title:
Executive Director
           

 

       
BANK OF AMERICA, N.A., as a Bank
               
By:
/s/ Jeffrey A. Armitage
       
Name:
Jeffrey A. Armitage
       
Title:
Senior Vice President
           

 

       
AMRO BANK N.V., as a Bank and as a Local Currency Bank
               
By:
/s/ Brendan Korb
       
Name:
Brendan Korb
       
Title:
Director
               
By:
/s/ Michele Costello
       
Name:
Michele Costello
       
Title:
Director
           

 

       
BARCLAYS BANK PLC, as a Bank and as a Local Currency Bank
               
By:
/s/ Nicholas Bell
       
Name:
Nicholas Bell
       
Title:
Director
           

 

       
SOCIÉTÉ GÉNÉRALE, as a Bank and as a Local Currency Bank
               
By:
/s/ Kimberly A. Metzger
       
Name:
Kimberly A. Metzger
       
Title:
Director
           

 

       
WESTLB AG, NEW YORK BRANCH, as a Bank and as a Local Currency Bank
               
By:
/s/ Peter Badura
       
Name:
Peter Badura
       
Title:
Managing Director
               
By:
/s/ Brendan McGlynn
       
Name:
Brendan McGlynn
       
Title:
Manager
           

 

       
ROYAL BANK OF CANADA, as a Bank
               
By:
/s/ Meredith Majesty
       
Name:
Meredith Majesty
       
Title:
Authorized Signatory
           

 

       
ROYAL BANK OF CANADA, acting through its London Branch, as a Local Currency Bank
               
By:
/s/ Michael Atherton
       
Name:
Michael Atherton
       
Title:
Managing Director
           

 

       
TORONTO DOMINION (TEXAS) LLC, as a Bank
               
By:
/s/ Masood Fikree
       
Name:
Masood Fikree
       
Title:
Authorized Signatory
           

 

       
STANDARD CHARTERED BANK, as a Bank
               
By:
/s/ Karen Bershtein
       
Name:
Karen Bershtein
       
Title:
Associate Director
               
By:
/s/ Andrew Y. Ng
       
Name:
Andrew Y. Ng
       
Title:
Director
Standard Chartered Bank NY
           

 

       
AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Bank
               
By:
/s/ Damodar Menon
       
Name:
Damodar Menon
       
Title:
Director
           

 

       
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank
               
By:
/s/ Masakazu Sato
       
Name:
Masakazu Sato
       
Title:
Deputy General Manager
           

 

       
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank and as a Japan Currency Bank
               
By:
/s/ Muneya Taniguchi
       
Name:
Muneya Taniguchi
       
Title:
Chief Manager
           

 

       
LLOYDS TSB BANK plc, as a Bank and as a Local Currency Bank
               
By:
/s/ Mario Del Duca
       
Name:
Mario Del Duca
       
Title:
Associate Director
Corporate Banking USA
D029
               
By:
/s/ Diana Singh
       
Name:
Diana Singh
       
Title:
Executive Officer
Corporate Banking USA
S365
           

 

       
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Bank and as a Local
Currency Bank
               
By:
/s/ Albert Morrow
       
Name:
Albert Morrow
       
Title:
Assistant Vice President
               
By:
/s/ Hajo Neugartner
       
Name:
Hajo Neugartner
       
Title:
Vice President
           

 

       
WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation), as a Bank
               
By:
/s/ Mark Walton
       
Name:
Mark Walton
       
Title:
Assistant Vice President
           

 

       
MERRILL LYNCH BANK USA, as a Bank
               
By:
/s/ Louis Alder
       
Name:
Louis Alder
       
Title:
Director
           

 

       
ING CAPITAL LLC, as a Bank
               
By:
/s/ John Kippax
       
Name:
John Kippax
       
Title:
Managing Director
           

 

       
MELLON BANK, N.A., as a Bank
               
By:
/s/ Daniel J. Lenckos
       
Name:
Daniel J. Lenckos
       
Title:
First Vice President
           

 

       
U.S. BANK NATIONAL ASSOCIATION, as a Bank
               
By:
/s/ James N. DeVries
       
Name:
James N. DeVries
       
Title:
Senior Vice President
           

 

       
BANCA NAZIONALE DEL LAVORO S.p.A., NEW YORK BRANCH, as a Bank
               
By:
/s/ Donna La Spma
       
Name:
Donna La Spma
       
Title:
Relationship Manager
               
By:
/s/ Tullio Lanari
       
Name:
Tullio Lanari
       
Title:
General Manager
           

 

       
KBC BANK N.V., as a Bank and as a Local Currency Bank
               
By:
/s/ Olivier Smekens
       
Name:
Olivier Smekens
       
Title:
Assistant Vice President
               
By:
/s/ Sandra T. Johnson
       
Name:
Sandra T. Johnson
       
Title:
First Vice President
           

 

       
THE NORTHERN TRUST COMPANY, as a Bank
               
By:
/s/ Courtney L. O'Connor
       
Name:
Courtney L. O'Connor
       
Title:
Second Vice President
           

 